      Case 3:18-cr-00182-HTW-LRA Document 41 Filed 11/02/18 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                     NORTHERN DIVISION
UNITED STATES OF AMERICA,                                     CRIMINAL ACTION


VERSUS                                                        CASE NO.: 3:18-cr-182-HTW-LRA


MICHAEL LEBLANC, SR.                                          SECTION
TAWASKY VENTROY
MICHAEL LEBLANC, JR. and
JACQUE JACKSON



      UNOPPOSED MOTION FOR CONTINUANCE OF TRIAL AND PRE-TRIAL
                            DEADLINES


       Now into Court, through undersigned counsel, come defendants, who respectfully move

this honorable Court for a continuance of the trial in this matter presently scheduled for December

10, 2018. This request is made on the basis of the following:

                                                 I.

       Defendants were indicted on September 19, 2018 in a three-count Indictment charging

violations of 18 U.S.C. 371 and 18 U.S.C. 666. An initial production of discovery containing 37

discs and other materials was made available on October 23, 2018. Preparing a defense against

these allegations requires substantial investigation and may raise legal issues that need to be

addressed in pretrial motions. In addition, defendants require additional time to further investigate

their cases and review discovery to be able to engage in meaningful plea discussions.
        Case 3:18-cr-00182-HTW-LRA Document 41 Filed 11/02/18 Page 2 of 6



                                                 II.

        In light of these issues, defendants respectfully request that the trial be continued at least

90 days.         This continuance will allow defendants to investigate these allegations, review

discovery, file any appropriate motions, or engage in plea negotiations. This is the defendants’

first request for a continuance.

                                                 III.

        Title 18, United States Code, Section 3161(h)(7)(A) provides, in pertinent part, that any

period of delay resulting from a continuance granted on the basis of a Court=s findings that the

ends of justice service by the granting of a continuance outweigh the best interest of the public and

the defendants in a speedy trial shall be excluded in computing the time within which the trial must

commence.

                                                 IV.

        The factors which a judge shall consider in determining whether to grant a continuance are

enumerated in 18 U.S.C. 3161 (h)(7)(B)(iv).             One of these factors is whether denial of a

continuance would deny counsel for the Defendants a reasonable time necessary for effective

preparation taking into account the exercise of due diligence. Defendants recognize that they have

a right to speedy trial within specified delays. However, as discussed above, defendants require

additional time to prepare for trial or engage in meaningful discussions to resolve this matter in

lieu of trial.
         Case 3:18-cr-00182-HTW-LRA Document 41 Filed 11/02/18 Page 3 of 6



                                                  V.

         In view of the above considerations, the granting of this motion would be in the best

interests of justice and would outweigh the interests of the public and the defendants in a speedy

trial.

                                                 VI.

         The Government, through Assistant United States Attorney Jay Golden, has been

contacted and has no objection to this motion.

         WHEREFORE, for the reasons stated herein, defendants, respectfully requests that the

trial, and pre-trial deadlines be continued in this matter.



                                                       Respectfully submitted,


                                                       /s/ C. FRANK HOLTHAUS
                                                       C. FRANK HOLTAUS
                                                       LA Bar # 6796
                                                       8555 United Plaza Blvd., Suite 200
                                                       Baton Rouge, LA 70809
                                                       Phone: (225) 706-9273
                                                       Fax: (225) 304-4470
                                                       frank@holthauslaw.com
                                                       PRO HAC VICE
                                                       Counsel for Michael Leblanc, Sr.

                                                       /s/ MARTIN BRADLEY MILLS
                                                       MARTIN BRADLEY MILLS
                                                       MS Bar# 102070
                                                       MILLS LAW FIRM, LLC
                                                       282 West Government Street
                                                       Brandon, MS 39042
                                                       Phone: (601) 420-2030
                                                       Fax: (601) 510-7404
                                                       brad@themillslawfirm.net
                                                       Counsel for Michael Leblanc, Sr.
Case 3:18-cr-00182-HTW-LRA Document 41 Filed 11/02/18 Page 4 of 6




                                   /s/ JOHN S. McLINDON
                                   JOHN S. McLINDON
                                    LA Bar # 19703
                                   12345 Perkins Road, Bldg. 2, Suite 202
                                   Baton Rouge, LA 70810
                                   Phone: (225) 408-0362
                                   Fax: (887) 241-2631
                                   mclindon@lawbr.net
                                   PRO HAC VICE
                                   Counsel for Tawasky Ventroy

                                   /s/AAFRAM Y. SELLARS
                                   SELLERS & ASSOCIATES, PLCC
                                    MS Bar# 100261
                                    395 Edgewood Terrace Drive
                                    Jackson, MS 39206
                                    Phone: (601) 352-0102
                                    Fax: (601) 352-0106
                                    aafram@sellerslawfirm.net


                                   /s/ DONALD J. CAZAYOUX
                                   DONALD J. CAZAYOUX
                                   LA Bar #20742
                                   JOHN LANE EWING, JR.
                                   LA Bar #29854
                                   Cazayoux Ewing LLC
                                   257 Maximilian St.
                                   Baton Rouge, LA 70802
                                   Phone: (225) 650-7400
                                   Fax: (225) 650-7401
                                   don@cazyouxewing.com
                                   lane@cazayouxewing.com
                                   PRO HAC VICE
                                   Counsel for Michael LeBlanc, Jr.
Case 3:18-cr-00182-HTW-LRA Document 41 Filed 11/02/18 Page 5 of 6




                                   /s/CYNTHIA H. SPEETJENS
                                   CYNTHIA H. SPEETJENS
                                   MS Bar # 2407
                                   P.O. Box 2629
                                   Madison, MS 39130-2629
                                   Phone: (601) 707-9711
                                   cspeetjens@ms-lawyer.net
                                   Counsel for Michael LeBlanc, Jr.


                                    /s/ BRIAN J. CAPITELLI
                                    RALPH CAPITELLI
                                    LA Bar #3858
                                    BRIAN J. CAPITELLI
                                    LA Bar # 27398
                                    Capitelli & Wicker
                                    1100 Poydras St., Suite 2950 New Orleans,
                                    LA 70163 Phone: (504) 582-2425
                                    Fax: (504) 582-2422
                                    brian@capitelliandwicker.com
                                    PRO HAC VICE
                                    Counsel for Jacque Jackson



                                    /s/ J. MATTHEW EICHELBERGER
                                    J. MATTHEW EICHELBERGER
                                    MS Bar# 101060
                                    EICHELBERGER LAW FIRM, PLLC
                                    775 North Congress Street
                                    Jackson, MS 39202
                                    Phone: (601) 292-7940
                                    Fax: (601) 510-9103
                                    matt@ike-law.com
                                    Counsel for Jacque Jackson
      Case 3:18-cr-00182-HTW-LRA Document 41 Filed 11/02/18 Page 6 of 6




                                CERTIFICATE OF SERVICE

I hereby certify that on 2nd day of November, 2018, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to the
following: Jay T. Golden, Assistant United States Attorney, 1575 20th Avenue, Gulfport, MS
39501.


                                                     /s/ BRIAN J. CAPITELLI
                                                     BRIAN J. CAPITELLI
